UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-7195


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

WAYNE EDWARD SPINKS,

                  Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. Thomas David Schroeder,
District Judge. (1:04-cr-00426-TDS-1; 1:07-cv-00720-RAE)


Submitted:    March 17, 2009                 Decided:   March 20, 2009


Before TRAXLER, KING, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Wayne Edward Spinks, Appellant Pro Se.  Angela Hewlett Miller,
Assistant United States Attorney, Greensboro, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Wayne    Edward        Spinks   seeks          to    appeal     the     district

court’s order denying relief on his 28 U.S.C.A. § 2255 (West

Supp. 2008) motion.             The district court referred this case to a

magistrate judge pursuant to 28 U.S.C. § 636(b)(1)(B) (2006).

The   magistrate       judge        recommended        that       relief    be    denied        and

advised Spinks that failure to file timely objections to this

recommendation could waive appellate review of a district court

order      based    upon     the    recommendation.               Despite     this    warning,

Spinks       failed        to       object        to    the         magistrate         judge’s

recommendation. *

              The     timely        filing    of       specific         objections         to     a

magistrate         judge’s      recommendation          is    necessary          to   preserve

appellate review of the substance of that recommendation when

the       parties     have         been   warned        of        the    consequences            of

noncompliance.         Wright v. Collins, 766 F.2d 841, 845-46 (4th

Cir. 1985); see also Thomas v. Arn, 474 U.S. 140 (1985).                                Spinks

has waived appellate review by failing to timely file specific

objections after receiving proper notice.                           Accordingly, we deny

a   certificate       of     appealability        and    dismiss        the      appeal.         We


      *
       We note that Spinks admits that he received the magistrate
judge’s recommendation within the ten-day period for filing
objections, yet he failed to file objections or a motion for
extension of time.



                                              2
dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                             DISMISSED




                                    3